Title: To George Washington from Eight Continental Army Field Officers, November 1777
From: Eight Continental Army Field Officers
To: Washington, George



Sir,
[Whitemarsh, Pa., November 1777]

Impress’d with Sentiments of real concern for the safety and freedom of America, Apprehensive that the Constitution of the Army, in

its present languid and weak state may not be productive of the great ends for which it was rais’d, should not an immediate reform be effected, We take the liberty to offer to your Excellency’s perusal the hints and observations contain’d in the enclos’d sheets.
Our knowledge of mankind hath taught us that Interest, tho’ inferior in point of Honor or others, is yet the most general motive to action; that by consulting the interest of any body politick, Government will be strengthned and obedience secured, and that those rewards, which will acquire estimation in men’s minds must be either honorary or lucrative.
The Officers of the Army of the United States under it’s present establishment have neither of these to attach them to the service; their pay is of little value, when we consider the Scarcity and dearness of every necessary of life; their other allowances are small and difficult to be obtain’d through the unlicens’d chicanery of the Staff, And to support their rank as Gentlemen, they must either injure their patrimonies, or incur debts which they can have no prospect of discharging. The rank they ought to derive from their commissions will not distinguish them or command respect; That is lost in the deluge of those to whom that priviledge is extended, consequently the Officers having nothing to incite them to duty and obedience, but the Commands of their superiors and the love of their Country, (which latter consideration ought to be common to the Citizen as well as to the Soldier, but having unhappily in some Measure fail’d in the Country cannot be relied on in Camp) do not act with that chearfulness and alacrity, which will procure good order and discipline.
The exertion of power is ever bitter, and unless sweetned with some real advantage will become irksome and odious; from these causes the Officers of the American Army are disgusted with trifling Occurrences, and any Opportunity serves as an excuse for resignation.
Those frequent resignations among other evils introduce a continual rotation of Officers, which keeps our Army young and raw, while the bravery and Exertion of Veterans is expected from it.
We cannot help complaining of eccentric promotions, promotions not calculated to reward the meritorious, but which only prefer the favorite, and tend to disgust the Army. Our honour as Soldiers obliges us to dwell on this Article. Bravery, Enterprize, or Accident, will sometimes make an Officer ostensible and render him famous; We mean not to obviate such a man’s promotion. We know it is necessary to keep this incitement to Gallantry and Valour. But when An Officer is thus promoted, whom even good fortune hath not favor’d with an appearance of superior military abilities; It must argue great demerit in

those to whom he is preferr’d and is an Affront which they must highly resent.
Should we prove so happy as to have afforded in these essays, any observations on the present state of the army which may meet with your concurrence, We shall think our time well bestow’d and beg that you will be pleas’d to communicate them to Congress. We have the honor to be with every Sentiment of respect and Attachment. Your Excellency’s most obedt Servts

Theok Bland
M: Gist
Jo. Carvl Hall
Thos Hartley
Robt Lawson
Jas Innes
John Taylor
Henry Miller

